DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of the invention of Group II, claims 11-14 in the reply filed on 5/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Election/Restrictions requirement is therefore made FINAL.
Claims 1-10, 15 are withdrawn from further consideration.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words in length, more than one paragraphs and contains legal phraseology (e.g. means, comprises).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "e.g."(Line 5), “if”(Line 22) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 line 10, the Examiner is unclear the relationship of the LCL filter and the frequency converter or the rectifier circuit.  Does Applicant mean the frequency converter comprise LCL filter and a rectifier circuit? How does a rectifier circuit relate to the LCL and frequency converter?  Generally, the Examiner is unclear the claimed circuit.  
Claim 1, line 5 from the bottom, recites the limitation "the capacitors", there is insufficient antecedent basis for this limitation in the claim.
Still refer to claim 1, lines 22-24, (Assumed first and second switching devices are open), the Examiner is unclear the circuit of test load for testing the capacity of the drive rescue battery.  There’s no electrical connection to AC.  Does Applicant mean first and second switch open, third switch close?  Even this is the case, the electrical connection is so confusing and is not connected!
Regarding claim 12, the claim recite inductor of the LCL filter connected to the first phase (Line 1) and later on (Line 5) the inductor of the LCL filter connected to the second phase.  The connection is unclear since the Examiner is not able to follow its connection.
Regarding claim 13, the Examiner is unclear the configuration of the terminal of the drive rescue battery from the inductor of the LCL filter.  Further, the “if” renders the claim indefinite since the it is unclear whether limitation follow if is/are part of the claim.
Claim 14 is rejected for being dependent to the rejected claim 11.
For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The electrical connections among claimed circuit elements.  
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boldin et al. (5,949,662).
Regarding claims 11, 13, Boldin et al. discloses a testing arrangement for testing a capacity of a drive rescue battery configured to drive an electric motor of a transportation system in a rescue operation mode, wherein the testing arrangement comprises the drive rescue battery (44)(Fig. 2) and measuring means (Fig. 1) configured to measure a voltage, a current, a voltage decrease over time, and/or (Note: and/or reads as “or” which alternative read exclusive embodiments) a current decrease over time of the drive rescue battery, first, second, and third phases of AC-means (U1, V1, W1) which are configured to supply power from the AC-means via a low pass LCL-filter (34, 36) to a frequency converter (32) configured to drive the electric motor in normal operation mode, the LCL-filter (34, 36), a rectifier circuit (6) of the frequency converter (32) configured to provide a DC supply voltage, a first switching device (U1 at Q10) configured to disconnect the AC means from the LCL- filter (34, 36), a second switching device (V1 at Q10) configured to disconnect an inductor of the LCL- filter (34) connected to the third phase (W1), wherein the inductor (L10, L12) is connected downstream of a capacitor of the LCL-filter (34, 36) connected to the third phase, upstream of the inductor (L10) from the rest of the LCL-filter (34, 36), and a local drive unit of the frequency converter (32) and / or an external server configured to initiate and / or execute the testing of the capacity of the drive rescue battery, wherein, the first and second switching devices (u1, v1) are opened, inductors (l10, l12) and capacitors of the LCL-filter (34, 36), wherein each of which is connected to the first or second phase (U1, V1), form a test load for testing the capacity of the drive rescue battery, 6Atty. Dkt. No. 8959-000319-US U.S. Application No. 17/021,394 wherein the inductor (L10) of the LCL-filter, which is connected to the first phase and downstream of the capacitor of the LCL-filter connected to the first phase to the rectifier circuit (6), the capacitors of the LCL-filter connected to the first and second phases (V1, U1), and the inductor (L10) of the LCL-filter which is connected to the second phase (U1) and downstream of the capacitor of the LCL-filter (34) connected to the second phase to the rectifier circuit form a series connection as the test load.  
Regarding claims 12, 14, Boldin et al. discloses the inductor (L10) of the LCL- filter (34) connected to the first phase (U1) is connected to a link (Element between 20 and 28) connecting a low side electronically switchable switching means (Q10) and a high side electronically switchable switching means (Q10) of the rectifier circuit (6) connected to the first phase (U1) and the inductor of the LCL-filter connected to the second phase is connected to a link connecting a low side electronically switchable switching means and a high side electronically switchable switching means of the rectifier circuit connected to the second phase. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

June 7, 2022